wo

10

11

13

14

15

16

17

18

19

21

22

23

25

Case 5:19-cv-06468-EJD Document 10-1 Filed 11/06/19 Page 1of2

LAWRENCE P. RAMIREZ (State Bar No. 141550)

LINDA KENY (State Bar No. 187013)

THE LITIGATION LAW GROUP

111 NORTH MARKET STREET, SUITE 300
SAN JOSE, CA 95113

PHONE (408) 971-1119 FAX (408) 971-1129
lpramirez@thellg.com

linda.keny@thellg.com

Attorneys for Defendant, Mantena LLC

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

SCOTT JOHNSON, an individual,

Plaintiff,
VS.

MANTENA LLC, a California limited liability
company, ALIREZA PARHIZKARI, and Does
1-10

Defendants

Case No.: 5:19-CV-06468-NC

IDECLARATION OF

LAKSHMIGAYATHRI MUDUNDI IN
SUPPORT OF MANTENA LLC’S MOTION
TO DISMISS PLAINTIFF’S COMPLAINT

Hearing Date: December 11, 2019
Time: 1:00 p.m.

Courtroom: 5, 4 Floor

Judge Nathaniel Cousins

Trial Date: Not Set

Complaint Filed: October 9, 2019

 

 

I, Lakshmigayathri Mudundi, declare:

1. Iam a resident of San Jose California and I am the managing member of Mantena

LLC (one of the defendants in this action).

2. Ihave personal knowledge of the matters set forth herein and would testify competently

thereto if called as a witness.

3. Mantena LLC is the owner of the property located at 2324 Montpelier Dr., San Jose,

 

 

-1-
Mudundi Decl. ISO Motion to Dismiss

 
bo

aay

6

wd

8

 

 

Case 5:19-cv-06468-EJD Document 10-1 Filed 11/06/19 Page 2 of 2

California (“Property”) which is the subject of the Complaint in this case.

4. After receiving a copy of Plaintiffs Complaint, | made an inspection of the Property
and the alleged barriers to accessibility listed in the Complaint.

5. The Complaint alleged that there is a lack of accessible pathway, a lack of accessible
parking and a lack of accessible door hardware to the Dental Clinic located at the Property.

6. I, on behalf of Mantena, LLC, immediately took steps to resolve any purported
accessibility concerns listed in the Complaint.

7. As of the filing of this Declaration, all accessibility barriers alleged in the Complaint
have been removed, resolved and/or eliminated.

8. Specifically, parking spaces dedicated solely for handicapped parking have been
increased from one to four in number, addressing the allegation of insufficient accessible
parking.

9. A wheelchair accessible ramp has been installed to provide an accessible pat away to
the Dental clinic. Additionally, Plaintiff fails to mention in his Complaint that the building has
always had handicapped access from the back of the building.

10. Accessible door hardware has been purchased and will be installed by the time this
Motion is heard.

II. Plaintiff's complaint should be dismissed as all accessibility issues have been
remedied and resolved.

I declare under penalty of perjury that the foregoing is true and correct. Executed the 6”

MeL. Ganalhn2

Lakshmigayathri (Mpdundi

day of November 2019 in San Jose, CA.

 

~2-
Mudundi Decl. ISO Motion to Dismiss

 
